Citation Nr: 0207398	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  01-06 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that, among other things, denied 
entitlement to service connection for a skin disability.  A 
statement of the case on this issue was sent to the veteran 
in July 2001, and later that month the veteran filed an 
appeal.  38 C.F.R. § 20.200 (2001).  

In March 2002, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
hearing transcript has been associated with the claims file.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in July 2001, it appears that the veteran 
raised the question of entitlement to service connection for 
an upper back disability.  As the RO has not had opportunity 
to adjudicate this issue, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  By submitting a VA Form 9 in July 2001, the veteran 
perfected an appeal of a November 2000 denial of service 
connection for a skin disability.

2.  The veteran appeared at a hearing in March 2002 and 
expressed his desire to withdraw his appeal of service 
connection for a skin disability; a transcript of the hearing 
was made a part of the record.



CONCLUSION OF LAW

The appeal with regard to the matter of the veteran's 
entitlement to service connection for a skin disability has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2000).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran appeared at a hearing in 
March 2002 and expressed his desire to withdraw his appeal of 
the matter of service connection for a skin disability.  The 
hearing testimony was thereafter reduced to writing and made 
a part of the record.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (oral statement made at a hearing, when later reduced 
to writing, suffices as a "written communication").  
Inasmuch as the veteran has clearly expressed his desire to 
terminate his appeal, and because this was done before the 
Board promulgated a decision, the legal requirements for a 
proper withdrawal have been satisfied.  Consequently, the 
Board does not have jurisdiction to proceed on the issue 
previously developed for appellate review-entitlement to 
service connection for a skin disability.  


ORDER

The appeal of the matter of entitlement to service connection 
for a skin disability is dismissed.


REMAND

By the November 2000 rating decision, the RO also awarded a 
20 percent evaluation for the veteran's service-connected low 
back disability and denied entitlement to a total disability 
rating based on individual unemployability (TDIU).  In the VA 
Form 9 received by the RO in July 2001 the veteran argued 
that his low back prevented him from maintaining employment.  
He also indicated that he took several pills a day in order 
to relieve his back pain and that his back was "trashed."  
Given the context in which this statement was made, and 
because it was submitted within a year of the December 2000 
notification sent to the veteran regarding the disposition of 
these issues, the Board views the veteran's statement as a 
notice of disagreement with the 20 percent rating assigned to 
the service-connected low back disability and the denial of 
entitlement to a TDIU.  38 C.F.R. § 20.201 (2001).  As this 
statement is accepted as a timely notice of disagreement on 
these issues, the Board is required to remand to the RO for 
issuance of a statement of the case (SOC).  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the veteran and his 
representative that addresses the issues 
of entitlement to an increased evaluation 
for service-connected low back disability 
and entitlement to a TDIU.  The veteran 
should also be informed of the 
requirements to perfect his appeal with 
respect to these issues.  If, and only 
if, the veteran perfects an appeal by the 
submission of a timely substantive 
appeal, this case should be returned to 
the Board.  38 C.F.R. §§ 20.202, 20.302 
(2001); 66 Fed. Reg. 50318-19 (Oct. 3, 
2001).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



